DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6
Claim 1 recites the limitation "the first columnar portion" in the 7th line of the claim.  It is unclear whether it refers to each of or one of “a plurality of first columnar portions” recited in the 4th line of the claim.  To expedite the examination, this limitation is interpreted as one of the plurality of first columnar portions.   
Claim 1 recites the limitation "the second columnar portion" in the 7th and 8th lines of the claim.  It is unclear whether it refers to each of or one of “a plurality of second columnar portions” recited in the 4th and 5th lines of the claim.  To expedite the examination, this limitation is interpreted as one of the plurality of second columnar portions.   
Claim 5 recites the limitation "a layer structure of the first columnar portion is the same as a layer structure of the second columnar portion" in the claim, which is inconsistent to the specification.  Paragraphs [0047-0049] of the specification and Fig. 1 teach a layer structure 32/34/36 of the first columnar portion 30A is different from a layer structure 32/34/36 of the second columnar portion 30B in heights, compositions, and diameters.  The inconsistency renders the claim indefinite.
Claims 2-6 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kaseya (US 2019/0198560).
Regarding claim 1, Kaseya teaches a light emitting device (light emitting device; [0001]) comprising: a substrate (110; Fig. 5, [0047]); a laminated structure (124/126/128; Fig. 5, [0050]) provided on the substrate (110) and having a plurality of first columnar portions (multiple 102bs; Fig. 5, [0052]) and a plurality of second columnar portions (multiple 102cs; Fig. 5, [0052]); and a first electrode (130; Fig. 5, [0046]) and a second electrode (140b; Fig. 5, [0046]), wherein the first columnar portion (one of the 102bs) and the second columnar portion (one of the 102cs) are disposed in a direction (horizontal direction in Fig. 5) orthogonal to a lamination direction (vertical direction in Fig. 5) of the laminated structure (124/126/128), the first columnar portion (one of the 102bs) includes a first semiconductor layer (124 in one of the 102bs; Fig. 5, [0050]), a second semiconductor layer (128 in one of the 102bs; Fig. 5, [0050]) having a conductivity type different from the first semiconductor layer (124; [0055]), and a light emitting layer (126 in one of the 102bs; Fig. 5, [0047]) provided between the first semiconductor layer (124 in one of the 102bs) and the second semiconductor layer (128 in one of the 102bs), light generated in the light emitting layer (126 in one of the 102bs) propagates through the plurality of first columnar portions (multiple 102bs) and the plurality of second columnar portions (multiple 102cs; the light can reach 102bs and 102cs through 129 and 6 which can be silicon oxide, a transparent dielectric layer disclosed [0071, 0087], and the light can propagate in 102bs and 102cs as shown in Fig. 1 
Regarding claim 2, Kaseya teaches the light emitting device according to claim 1, wherein a diameter of the second columnar portion (a diameter of one of the 102cs, i.e. the diameter of the through hole 122c; Fig. 3, [0101]) is smaller than a diameter of the first columnar portion (a diameter of one of the 102bs, i.e. the diameter of the through hole 122b; [0101]).
Regarding claim 3
Regarding claim 4, Kaseya teaches the light emitting device according to claim 3, wherein the light propagation layer (129) is provided between the second columnar portion (one of the 102cs) and the second electrode (140b; see Fig. 5).
Regarding claim 6, Kaseya teaches a projector (400; Fig. 18, [0187]) comprising: the light emitting device according to claim 1 (100; Fig. 18, [0189]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/10/2022